DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed 06/28/2022 has been fully considered and
entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13; the claim recites the limitation “the strain relief includes a multi- exit”.  This limitation cannot be understood because it is unclear how a multi-exit of the strain relief can efficiently execute the function in the wire-relieving device (Figures 6 illustrates the embodiment of claim 8 as stated by Applicant on page 8 of the Arguments filed on June 28, 2022, wherein this embodiment does not include a multi-exit) defined by base claim 8, which renders the claim indefinite.  Clarification is required.  Claim 13 is not being further treated with respect to prior art until the claim is clarified.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bowes et al. (US 4319802 A) hereinafter Bowes in view of Balsells et al. (US 7055812 B2) hereinafter Balsells. 
Regarding claim 8, Bowes (Figure 1) teaches a wire-relieving system (a strain relief device, 10) including: 
a component (camming member or locking nut, 20) with a cable (a cable, 12); and 
a strain relief (bend relief means, 38) coupled to the component (camming member or locking nut, 20) and extending in a helical shape around the cable (cable, 12). 
Bowes teaches that the strain relief (bend relief means, 38) is a helical coil spring (Col. 5, line 64 - Col. 6, line 3), but does not teach that the strain-relief (spring, 38) is formed as a U-shaped channel extending in a helical shape.
However, Balsells (Figure 18) teaches (Col. 3, lines 44-46; Col. 7, lines 36-38) a coiled spring, wherein the spring has a U-shaped cross-section. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the helical coil spring (38) of Bowes with a helical coil spring having a U-shaped channel extending in a helical shape for the purpose of providing operational load-deflection characteristics which may be used to advantage in the design of garter-type springs for various applications (Balsells, Col. 1, lines 50-53).
Regarding claim 9, Bowes in view of Balsells teaches the system of claim 8. Bowes (Figure 1) teaches (Col. 5, line 64 - Col. 6, line 3) that the strain relief is a helical coiled spring (38) and Balsells (Figure 18) suggests (Col. 2, lines 10-11) helical coiled springs having varied cross sections, including a U-shaped cross section, to adjust the load-deflections characteristics of the springs.
Regarding claim 10, Bowes in view of Balsells teaches the system of claim 8. Balsells (Figure 17B) further teaches (Col. 3, lines 44-46; Col. 7, lines 36-38) the strain relief (in the form of a coiled spring) formed with multiple U-shaped channels (two inverted U-shaped channels).
Regarding claims 12, Bowes in view of Balsells teaches the system of claim 8. Bowes (Figure 1) further teaches a solid mandrel (camming member or locking nut, 20) connected to an end of the strain relief (bend relief means, 38).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bowes et al. (US 4319802 A) hereinafter Bowes in view of Balsells et al. (US 7055812 B2) hereinafter Balsells and Balsells et al. (US 5791638 A) hereinafter Balsells2.
Regarding claim 11, Bowes in view of Balsells teaches the system of claim 8, but does not specifically disclose a second strain relief formed in a helical shape and including at least one channel, wherein the second strain relief is interleaved with the strain relief.
However, Balsells2 (Figure 122) teaches (Col. 15, lines 5-10) a spring assembly (586) wherein the end-coils 592 and 594 are interleaved.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowes to incorporate the teachings of Balsells and Balsells2 and provide a wire-relieving system comprising: a second strain relief formed in a helical shape and including at least one channel, wherein the second strain relief is interleaved with the strain relief, for the purpose of providing springs and spring devices more particularly directed to joining of coil springs while at the same time maintaining spring characteristics during deflection, i.e., either radial or axial, compression, of the coils, and extension caused by loading of the spring along a central axis throughout (Balsells2, Col.1, lines 6-12).
Allowable Subject Matter
Claims 1-7 and 15-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
The apparatus defined by claim 1, including: a strain relief including a first partition partially extending from an inside of the U-shaped channel towards a surface of the U-shaped channel in combination with all of the other limitations of claim 1.
Claims 2-7 depend from claim 1.
A wire-relieving system defined by claim 15, including a fiber tray with a spool extension; and a strain relief formed in a helical shape around the spool extension in combination with all of the other limitations of claim 15.
Claims 16-20 depend from claim 15.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the device defined by claim 14, wherein the U-shaped channel includes at least one partition in combination with all of the limitations of base claim 8.
Bowes in view of Balsells, discussed above with respect to claim 8 are the most relevant prior art references known, but these references do not teach or reasonably suggest the combination of limitations set forth in claim 14.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOJAN PULLOCKARAN PAVUNNY whose telephone number is 571-272-8419. The examiner can normally be reached M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHOJAN PULLOCKARAN PAVUNNY/Examiner, Art Unit 2874                                                                                                                                                                                                        07/18/2022



/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874